

113 SRES 75 ATS: Condemning the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 75IN THE SENATE OF THE UNITED STATESMarch 12, 2013Mr. Kirk (for himself, Mr. Durbin, Mr. Rubio, Mr. Bennet, Mr. Whitehouse, Mr. Casey, Mr. Johanns, Mr. Wyden, Mr. Menendez, Mr. Cardin, Mr. Blunt, Mr. Boozman, Mr. Heller, Mr. Moran, Ms. Cantwell, Mrs. Feinstein, Mr. Kaine, Mr. Merkley, Mr. Leahy, Ms. Collins, Ms. Warren, Ms. Baldwin, Mr. Sanders, Mr. Schatz, Mr. Inhofe, Ms. Hirono, Mrs. Shaheen, Mr. Toomey, Mr. Grassley, Mr. Coburn, Ms. Mikulski, Mr. Pryor, Mr. Tester, Mr. Cochran, Mrs. Boxer, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 18, 2013Reported by Mr. Menendez, with an amendment and an amendment to the preambleDecember 20, 2013Considered, amended, and agreed to with an amended preambleRESOLUTIONCondemning the Government of Iran for its
		  state-sponsored persecution of its Baha’i minority and its continued violation
		  of the International Covenants on Human Rights.Whereas, in 1982, 1984, 1988, 1990, 1992, 1994, 1996, 2000, 2006, 2008, 2009, 2012, and 2013, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i Faith;Whereas the United States Commission on International Religious Freedom 2013 Report stated that [t]he Baha’i community has long been subject to particularly severe religious freedom violations, and that [s]ince 1979, the government has killed more than 200 Baha’i leaders in Iran and dismissed more than 10,000 from government and university jobs, in addition to prohibiting them from establishing places of worship, schools, or any independent religious associations;Whereas the United States Commission on International Religious Freedom 2013 Report found that Baha’i marriages and divorces are not recognized and Baha’i holy places and community properties are often seized or destroyed, and stated, The Baha’i community faces severe economic pressure, including denials of jobs in both the public and private sectors and of business licenses. Iranian authorities often pressure employers of Baha’is to dismiss them from private sector employment.;Whereas the Department of State 2012 International Religious Freedom Report stated that the Government of Iran prohibits Baha’is from teaching and practicing their faith and subjects them to many forms of discrimination not faced by members of other religious groups and requires Baha’is to register with the police;Whereas the Department of State 2012 International Religious Freedom Report stated that [the] government raided Baha’i homes and businesses and confiscated large amounts of private and commercial property, as well as religious materials, and found that Baha’is are regularly denied compensation for injury or criminal victimization;Whereas the Department of State 2012 International Religious Freedom Report stated that [the] government, since the Islamic Revolution, formally denies Baha’i students access to higher education, and [p]ublic and private universities continued to deny admittance and expel Baha’i students;Whereas, on May 23, 2012, the United Nations Secretary-General issued a report (A/HRC/19/82), which stated that the Special Rapporteur on freedom of religion or belief…pointed out that the Islamic Republic of Iran had a policy of systematic persecution of persons belonging to the Baha’i faith, excluding them from the application of freedom of religion or belief by simply denying that their faith had the status of a religion;Whereas, on November 27, 2012, the Third Committee of the United Nations General Assembly adopted a draft resolution (A/C.3/67/L.51), which noted, [I]ncreased persecution and human rights violations against persons belonging to unrecognized religious minorities, particularly members of the Baha’i [F]aith and their defenders, including escalating attacks, an increase in the number of arrests and detentions, the restriction of access to higher education on the basis of religion, the sentencing of twelve Baha’is associated with Baha’i educational institutions to lengthy prison terms, the continued denial of access to employment in the public sector, additional restrictions on participation in the private sector, and the de facto criminalization of membership in the Baha’i [F]aith.;Whereas, on December 20, 2012, the United Nations General Assembly adopted a resolution (A/RES/67/182), which called upon the government of Iran [t]o eliminate discrimination against, and exclusion of…members of the Baha’i Faith, regarding access to higher education, and to eliminate the criminalization of efforts to provide higher education to Baha’i youth denied access to Iranian universities,” and “to accord all Baha’is, including those imprisoned because of their beliefs, the due process of law and the rights that they are constitutionally guaranteed;Whereas, on February 28, 2013, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran issued a report (A/HRC/22/56), which stated that 110 Bahai’s are currently detained in Iran for exercising their faith, and found that Baha’is in the cities of Semnan, Gorgon, and Hamadan have especially faced increasing persecution over the last three years, including raids, arrests, physical violence, arson, vandalism to their homes, business, and grave sites, and government closings of Baha’i-owned businesses;Whereas, on February 28, 2013, the United Nations Secretary-General issued a report (A/HRC/22/48), which stated, An ongoing anti-Baha’i media campaign resulted in increasing attacks on its members and their properties. This national campaign that consists of [a]nti-Baha’i pamphlets, posters, seminars and the broadcasting of anti-Baha’i speeches on radio networks appears to be tacitly condoned by the authorities. In addition, anti-Baha’i speeches [were] reportedly delivered to different audiences including schools, youth organizations and the general public.;Whereas, on October 4, 2013, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran issued a report (A/68/503), which stated, The Special Rapporteur continues to observe what appears to be an escalating patter of systematic human rights violations targeting members of the Baha’i community, who face arbitrary detention, torture and ill-treatment, national security charges for active involvement in religious affairs, restrictions on religious practice, denial of higher education, obstacles to State employment and abuses within schools.;Whereas, in March and May of 2008, intelligence officials of the Government of Iran in Mashhad and Tehran arrested and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the seven members of the ad hoc leadership group for the Baha’i community in Iran, known as the Yaran-i-Iran, or friends of Iran;Whereas, in August 2010, the Revolutionary Court in Tehran sentenced the seven Baha’i leaders to 20-year prison terms, the longest sentences given to any current prisoners of conscience in Iran, on charges of spying for Israel, insulting religious sanctities, propaganda against the regime and spreading corruption on earth;Whereas the lawyer for these seven leaders, Mrs. Shirin Ebadi, the Nobel Laureate, was denied meaningful or timely access to the prisoners and their files, and her colleagues and successors as defense counsel were provided extremely limited access, and Ms. Ebadi stated that there was no evidence to sustain the charges against the seven;Whereas, on May 13, 2013, four United Nations human rights experts, the Special Rapporteur on the situation of human rights in Iran, Ahmed Shaheed, the head of the Working Group on Arbitrary Detention, El Hadji Malick Sow, the Special Rapporteur on freedom of religion or belief, Heiner Bielefeldt, and the Independent Expert on Minorities issues, Rita Izásk, released a statement call[ing] on the Iranian authorities for the immediate release of seven Baha’i community leaders, known as the Yaran, nearing the fifth anniversary of their arrests, whose detentions were declared arbitrary by the UN Working Group on Arbitrary Detention, on 20 November 2008;Whereas, beginning in May 2011, Government of Iran officials in four cities conducted sweeping raids on the homes of dozens of individuals associated with the Baha’i Institute for Higher Education (BIHE) and arrested and detained several educators associated with BIHE;Whereas, in October 2011, the Revolutionary Court in Tehran sentenced seven of these BIHE instructors and administrators, Mr. Vahid Mahmoudi, Mr. Kamran Mortezaie, Mr. Mahmoud Badavam, Ms. Nooshin Khadem, Mr. Farhad Sedghi, Mr. Riaz Sobhani, and Mr. Ramin Zibaie, to prison terms for the crime of membership of the deviant sect of Baha’ism, with the goal of taking action against the security of the country, in order to further the aims of the deviant sect and those of organizations outside the country, with six of them remaining imprisoned;Whereas, since October 2011, six other BIHE educators have been arrested and imprisoned, with Ms. Faran Hessami, Mr. Kamran Rahimian, and Mr. Shahin Negari serving 4-year prison terms, and Mr. Kayvan Rahimian, Dr. Foad Moghaddam, and Mr. Amanollah Mostaghim serving 5-year prison terms;Whereas the efforts of the Government of Iran to collect information on individual Baha’is have recently intensified as evidenced by a letter, dated November 5, 2011, from the Director of the Department of Education in the county of Shahriar in the province of Tehran, instructing the directors of schools in his jurisdiction to subtly and in a confidential manner collect information on Baha’i students;Whereas, since September 2013, the Government of Iran has imprisoned four Baha’i mothers, Taraneh Torabi, Zohreh Nikayin, Neda Majidi, and Elham Rouzbehi, along with their infant children, and Ms. Torabi, Ms. Nikayin, and Ms. Rouzbehi remain imprisoned with their children;Whereas, on August 24, 2013, Mr. Ataollah Rezvani, an active member of the Baha’i community of Bandar Abbas, Iran, was found shot in his car on the outskirts of the city, in what may be a religiously motivated murder during a time of increased pressure on Iran’s religious minorities and a surge in anti-Baha’i rhetoric by various clerics;Whereas, in September 2013, the Government of Iran released a number of prisoners of conscience, and none of the prisoners released were known to be Baha’is;Whereas the Government of Iran is party to the International Covenants on Human Rights and is in violation of its obligations under the Covenants; andWhereas the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) authorizes the President and the Secretary of State to impose sanctions on individuals responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009: Now, therefore, be itThat the Senate—(1)condemns the
			 Government of Iran for its state-sponsored persecution of its Baha’i minority
			 and its continued violation of the International Covenants on Human
			 Rights;(2)calls on the
			 Government of Iran to immediately release the seven imprisoned leaders, the twelve imprisoned educators, and all other prisoners held solely on account of their
			 religion;(3)calls on the
			 President and Secretary of State, in cooperation with responsible nations, to
			 immediately condemn the Government of Iran’s continued violation of human
			 rights and demand the immediate release of prisoners held solely on account of
			 their religion; and(4)urges the
			 President and Secretary of State to utilize all available authorities,
			 including the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010, to impose sanctions on officials of the Government of Iran and other
			 individuals directly responsible for serious human rights abuses, including
			 abuses against the Baha’i community of Iran.